NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VERIZON COMMUNICATIONS, INC.
AND VERIZON SERVICES CORP.,
Appell0znts,
V.
INTERNATIONAL TRADE COMMISSION, _
Appellee, -
AND
CABLEVISION SYSTEMS CORPORATION,
Intervenor.
2011-1591
On appeal from the United States Internationa1 Trade
C0mn:1iSsion in InveStigat;ion No. 337-TA-712.
ON MOTION
ORDER
Up0n consideration of the unopposed motion of Cab1e-
vision SyStems C0rporation for leave to intervene,
IT ls ORI)ERED THA'1‘:

VERIZON COMMUNICATIONS V. ITC 2
The motion is granted 'Fhe revised official caption is
reflected above.
FOR THE COURT
   /s/ J an Horba1y
Date J an Horbaly
Clerk -
cc: Michae1 K. Kel1ogg, Esq.
Michae1Liberman, Esq. ’ FILED
V. J ames Adduci, II, Esq. u'siP‘ig`f!'iErBF?RFAiipf§iF??3iUSl1f0R
820 nov 04 2011
lAN HORBALV
CLERK
n